Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Greenspoon on 4/4/2022.

This examiner’s amendment is based on the claim set filed 12/11/19.
The application has been amended as follows: 
In claim 1:
-- folding the tiles on the master substrate layer to form a stack of cross-sections
of the three-dimensional object; --

In claim 8:
-- folding the substrate layers on the master sheet in a predetermined order for
creating the three-dimensional object; --

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance:  While Kwede discloses the folding as detailed in previous actions, neither Kweder nor any other prior art discloses the folding occurring on the master sheet/layer.  The examiner is interpreting this limitation as requiring the entire folding process to occur on the master layer/sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748